1
2                                                                             O
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           CENTRAL DISTRICT OF CALIFORNIA
10
11   LAURIE JEAN G.,                                    Case No. 8:19-cv-00521-KES
12                   Plaintiff,
                                                      MEMORANDUM OPINION AND
13       v.
                                                             ORDER
14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
                     Defendant.
16
17
18                                               I.
19                                PROCEDURAL BACKGROUND
20            In February 2012, Plaintiff Laurie Jean G. (“Plaintiff”) applied for Title II
21   and Title XVI disability benefits alleging a disability onset date of September 29,
22   2010. Administrative Record (“AR”) 192-200.
23            The First Appeal.
24            On September 11, 2013, and March 17, 2014, Administrative Law Judge
25   (“ALJ”) John Kays conducted hearings at which Plaintiff, who was represented by
26
              1
27          Andrew Saul is now the Commissioner of Social Security and is
     automatically substituted as a party pursuant to Fed. R. Civ. P. 25(d).
28

                                                  1
1    an attorney, appeared and testified, as did a vocational expert (“VE”). AR 46-69.
2    On April 4, 2014, the ALJ issued an unfavorable decision. AR 28-45.
3          The ALJ found that despite suffering from degenerative disc disease of the
4    cervical spine and left shoulder derangement, Plaintiff retained the residual
5    functional capacity (“RFC”) to do sedentary work with some additional limitations,
6    including (1) “sit for 6 hours but stand and walk 2-3 hours” and (2) “cannot engage
7    in any overhead lifting bilaterally.” AR 35. Based on this RFC and the VE’s
8    testimony, the ALJ found that Plaintiff could still perform her past relevant work
9    as a receptionist. AR 40.
10         Plaintiff appealed to the District Court. See Gribben v. Colvin, Central
11   District of California case no. 15-1602 (“Gribben I”). Plaintiff raised three claims
12   of legal error, arguing that the ALJ failed to: (1) discuss the opinion Dr. Johnson, a
13   State Agency psychological consultant, concerning functional limitations caused
14   by Plaintiff’s mental health conditions, (2) account for conflicts between the
15   Dictionary of Occupational Titles (“DOT”) and the VE’s testimony (i.e., per the
16   DOT, working as a receptionist requires “frequent” reaching, but the VE testified
17   that a hypothetical person restricted against “overhead lifting bilaterally” could
18   work as a receptionist), and (3) provide clear and convincing reasons for
19   discrediting Plaintiff’s subjective symptom testimony.2 (Gribben I, Dkt. 20 at 4.)
20
           2
              The ALJ gave several reasons in his initial decision for discounting
21
     Plaintiff’s testimony (see AR 39) but did not note that some doctors believed that
22   Plaintiff was malingering. A 30-pound padded palm tree fell on Plaintiff’s left
23   shoulder blade on May 8, 2010, while she was working at Home Depot. See AR
     543, 588. On May 10, 2010, Dr. Mark Newman noted, “The patient[‘s] complaints
24   . . . appear more subjective greater than objective and her movements are easy, full
25   and without hesitation which is completely inconsistent with the above alleged
     pain level of ‘7/10.’ There are no signs of trauma . . . Suspected malingering.” AR
26   548-49. Nine days later, Dr. Newman stated that Plaintiff’s complaints indicated
27   “gross embellishment.” AR 551. On June 1, 2010, Dr. Newman noted that
     Plaintiff’s new complaints of pain to other areas was “inconsistent with the
28   mechanism of injury as well as dermatomal distribution of the pins and needles
                                                  2
1          The District Court issued an opinion agreeing with Plaintiff’s first and
2    second claims of error and declining to address the third. The District Court
3    remanded the case for further administrative proceedings with the following
4    instructions:
5          On remand, the ALJ must discuss Dr. Johnson’s opinions and
6          determine their credibility in assessing whether Plaintiff’s RFC
7          should include limitations due to her mental impairments. The ALJ
8          must also elicit further testimony from the VE concerning the
9          apparent inconsistency between the VE’s testimony and the DOT.
10         For clarity, when describing the reaching requirements of receptionist
11         work, the VE may need to distinguish between overhead reaching
12         versus reaching at or above the shoulder, but still below the head.
13         The Court does not reach Plaintiff’s other claims of error. Upon
14         remand, the ALJ may wish to consider them.
15
     sensation.” AR 560. In August 2010, an orthopedic surgeon opined that an MRI
16   of the left shoulder revealed no significant rotator cuff pathology, but some
17   thinning of the rotator cuff was consistent with a partial-thickness rotator cuff tear
     and there was some swelling consistent with mild tendinosis. AR 334. In
18   September 2010, Dr. Newman noted that “everyone is getting away from the initial
19   mechanism of injury in which a palm tree hit her left scapula without any evidence
     of trauma,” and that he found it “interesting” that the “patient has now gone for
20   almost 4 months without any improvement, and now multiple complaints based on
21   the above with multiple injections . . . without improvement,” claiming that her
     pain was “10/10” with “0% improvement” with Vicodin and physical therapy not
22   helping at all. AR 603-04. Thus, a “relatively simple contusion of the left upper
23   back with embellishment (in [his] opinion) has morphed . . . without any
     improvement now involving areas far beyond the original complaints.” AR 605.
24   In August 2011, a different orthopedic surgeon noted “a little bit of exaggeration of
25   symptoms.” AR 597. An examining physician noted in June 2012 that there was
     “some voluntary inhibition of motion present,” given that one side of Plaintiff’s
26   grip had less than half the grip of the other hand, despite no atrophy. See AR 719.
27   The parties do not raise this issue in this second appeal and thus the Court does not
     address it.
28
                                                 3
1    Gribben I, Dkt. 21 at 8.
2          The Second Appeal.
3          Upon remand, ALJ Kays conducted another hearing on August 21, 2017.
4    AR 1271-85. The VE testified receptionist work can typically be performed
5    without overhead or at-or-above-the-shoulder reaching. AR 1281-84. On
6    September 18, 2017, ALJ Kays issued another unfavorable decision. AR 1252-70.
7    The decision discussed Plaintiff’s mental health evidence and concluded that none
8    of Plaintiff’s mental impairments were severe. AR 1255-56. In his RFC analysis,
9    ALJ Kays concluded that Plaintiff was still restricted against “overhead lifting” but
10   he changed his walking/standing and sitting limitations slightly. The ALJ found
11   that Plaintiff could perform “a range of sedentary work as defined in 20 CFR
12   § 404.1567(a) and 416.967(a) and SSR 83-10, specifically as follows: … she can
13   stand and/or walk for two hours out of an eight-hour workday; she can sit for six
14   hours out of an eight-hour workday ….” AR 1257. He explained that he had made
15   this slight change to the amount of daily walking/standing (i.e., limiting Plaintiff to
16   2 hours instead of 2-3 hours) to account for Plaintiff’s “recent treatment history”
17   and her “subjective complaints.” AR 1263. He again found that Plaintiff was not
18   disabled, because she could work as a receptionist. AR 1263-64.
19         Plaintiff sought review by the Appeals Council. AR 1238-46. Plaintiff
20   submitted new evidence to the Appeals Council including an Occupational
21   Requirements Survey (“ORS”) addressing the exertional requirements of working
22   as a “receptionist or information clerk.” AR 1242-45.
23         The Appeals Council denied review, explaining why, despite the ORS data,
24   the ALJ could rely on the VE’s testimony and Plaintiff’s work history reports
25   (which did not identify reaching as a job duty) to find that neither the manner in
26   which reception work is typically performed, nor the manner in which Plaintiff
27   actually performed it, is inconsistent with a restriction against overhead reaching.
28   AR 1232. The Appeals Council did not address Plaintiff’s contention that, per the
                                                  4
1    ORS, “less than 25% of receptionists require sedentary exertion.” AR 1240. The
2    Appeals Council made the four pages of ORS data part of the record. AR 1235.
3                                               II.
4                                   ISSUE PRESENTED
5          Issue One: Whether the ALJ’s finding that receptionist work (DOT 237.367-
6    038) constitutes Plaintiff’s “past relevant work” is supported by substantial
7    evidence.
8          Issue Two: Whether “the court should defer to Social Security Ruling 83-10
9    on the requirements of sedentary work as described by the ALJ.”
10         Issue Three: Whether remand is required to permit the ALJ to consider new
11   evidence: (1) 41 pages of 2017 ORS data about “receptionists and information
12   clerks” (Dkt. 23-1) and (2) 33 pages of similar 2018 ORS data (Dkt. 23-2).
13   (Dkt. 23 Joint Stipulation [“JS”] at 5.)
14                                              III.
15                                      DISCUSSION
16         ISSUE ONE: Plaintiff’s Past Relevant Work.
17               1. Relevant Administrative Definitions.
18         At step four of the sequential evaluation process, the ALJ considers whether
19   a claimant’s RFC is consistent with his or her past relevant work (“PRW”). To
20   qualify as PRW, (1) the claimant must have performed the work within the 15
21   years prior to the date of decision; (2) the work must have lasted long enough that
22   the claimant learned how to do it; and (3) the work must have constituted
23   substantial gainful activity (“SGA”). 20 C.F.R. §§ 404.1560, 416.960. Work is
24   generally considered SGA if it meets or exceeds threshold earning requirements.
25   See https://www.ssa.gov/OACT/COLA/sga.html (table providing monthly income
26   threshold for SGA for non-blind claimants for the years 1975-2020).
27               2. Summary of Relevant Evidence and Arguments.
28         In her work history reports, Plaintiff was asked to identify all jobs that she
                                                      5
1    had held in the last 15 years. AR 239. She initially identified three: (1) a garden
2    retail associate at Home Depot, (2) a school noon-duty supervisor, and
3    (3) “reception” work at “office” type businesses. Id. She did the reception work
4    from August 1997 through October 2005. Id. She explained that her reception
5    work involved “office duties” such as using office equipment, writing reports, and
6    carrying files. AR 254.
7           Later, Plaintiff identified three more jobs at (1) Target (from October 2005
8    to May 2006); (2) Aerofit Products (from August 2001 to June 2002); and
9    (3) Select Personnel (from August 2000 to October 2003). AR 282. She described
10   her work for Select Personnel, a temporary staffing agency, as “office work,
11   reception, answered phones.” AR 287. When asked at a hearing about her work
12   for other temporary staffing agencies, Plaintiff confirmed that she worked as a
13   receptionist and “it was the same thing as lifting and filing.” AR 67.
14                    a. 2003.
15          In 2003, Plaintiff earned $11,435.57 collectively from two temporary
16   staffing agencies (i.e., Kelly Services, Inc. and Koosharem, LLC) and FedEx
17   Office and Print Services. AR 217. This equates to $952.96 a month, which was
18   presumptively SGA in 2003. See Programs Operations Manual System (“POMS”)
19   DI 10501.015 ($800.00 per month qualified as SGA in 2003 for a non-blind
20   individual).
21          Plaintiff contends that this analysis is wrong, because (1) there is no
22   evidence that she worked as a receptionist at FedEx, and (2) if one does not count
23   her FedEx income, then her 2003 work did not reach the SGA threshold. (JS at 7,
24   12.)
25          Respondent responds that there is evidence that Plaintiff worked in 2003 at
26   FedEx as a receptionist, citing Plaintiff’s work history report which states that she
27   worked as a receptionist from August 1997 to October 2005 and which fails to
28   identify any other kind of work that might conceivably apply to her 2003 work at
                                                  6
1    FedEx. (Id. at 11, citing AR 251.)
2          Plaintiff counters that per her work history report, her receptionist work was
3    only in an “office” setting, which may or may not describe work at FedEx Office
4    and Print Services. (Id. at 12.)
5                      b. 2004.
6          In 2004, Plaintiff earned $9,795.50 from two temporary staffing companies,
7    Headway Corporate Staffing Services of West, LLC and Koosharem, LLC. AR
8    217-18. This equates to $816.29 a month, which was presumptively SGA in 2004.
9    See POMS DI 10501.015 ($810.00 per month qualified as SGA in 2004 for a non-
10   blind individual).
11         Plaintiff concedes that her 20043 earnings “equate to more than $810 per
12   month” but argues that it would “require[] the speculation that both employers
13   constituted work as a receptionist and nothing more.” (JS at 7.)
14              3. Analysis.
15                     a. Waiver and Law of the Case Doctrine.
16         In ALJ Kay’s first decision, he found that reception work constituted
17   Plaintiff’s past relevant work. AR 40. Plaintiff did not challenge that finding in
18   Gribben I. The District Court’s remand order did not instruct the Commissioner to
19   reconsider whether reception work constituted Plaintiff’s past relevant work.
20   Plaintiff points to no new evidence submitted post-remand that would be relevant
21   to the determination of Plaintiff’s past relevant work.
22         The Court is inclined to find that, under the waiver doctrine, Plaintiff has
23   waived any challenge to the ALJ’s finding that reception work constituted
24   Plaintiff’s past relevant work. Plaintiff did not raise this argument to the ALJ, the
25   Appeals Council, or this Court at any point in her first appeal. See United States v.
26   Radmall, 340 F.3d 798, 802 (9th Cir. 2003) (“When a party could have raised an
27
           3
               Plaintiff mistakenly refers to these as her “2003” earnings.
28
                                                   7
1    issue in a prior appeal but did not, a court later hearing the same case need not
2    consider the matter.” (quoting United States v. Nagra, 147 F.3d 875, 882 (9th Cir.
3    1998)); Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (“We now hold that,
4    at least when Plaintiffs are represented by counsel, they must raise all issues and
5    evidence at their administrative hearings in order to preserve them on appeal.”);
6    Shaibi v. Berryhill, 883 F.3d 1102, 1109 (9th Cir. 2017) (en banc) (affirming that
7    Meanel is still binding with respect to proceedings before an ALJ).4 Last, the law
8    of the case doctrine would likely prohibit considering this issue now. See Stacy v.
9    Colvin, 825 F.3d 563, 567 (9th Cir. 2016) (“The law of the case doctrine generally
10   prohibits a court from considering an issue that has already been decided by that
11   same court or a higher court in the same case . . . . Here, there were two prior step
12   4 findings by ALJs that Stacy could not perform his past work. Although these
13   findings were never affirmed by the district court on review, this is typically the
14   type of determination that should not be reconsidered under the law of the case
15   doctrine.”).
16                   b. Substantial Evidence Supports the ALJ’s PRW Finding.
17         Even without waiver and the law of the case doctrine, Plaintiff’s arguments
18   fail. At step four, Plaintiff bears the burden of proving the absence of past relevant
19   work. Tackett v. Apfel, 180 F.3 1094, 1100-01 (9th Cir. 1999). As a result,
20   Plaintiff’s arguments pointing to purported gaps in the evidentiary record would
21   fails to demonstrate legal error, even if such gaps existed. Plaintiff knows the
22
           4
23           While Shaibi and Meanel did not address SGA, both cases addressed
     situations where, as here, the ALJ would be in the best position to resolve conflicts
24   of evidence. See Meanel, 172 F.3d at 1115 (noting that ALJ rather than Court was
25   in “optimal position to resolve . . . conflict between Meanel’s new evidence [of
     number of surveillance systems monitor jobs] and the statistical evidence provided
26   by the VE”); Shaibi, 883 F.3d at 1109 (noting that this principle applies with
27   “force” where claimant argued for first time in federal district court that VE’s job
     estimates deviated from other sources).
28
                                                  8
1    nature of her past work. To the extent she chose not to disclose it in her work
2    history reports, as she was required to do, she cannot blame the lack of evidence on
3    the ALJ’s purported failure to develop the record.
4          Furthermore, she has not demonstrated the existence of legally significant
5    gaps in the evidentiary record. Regarding 2003, Plaintiff’s representation that she
6    worked as a receptionist in 2003 (AR 251), coupled with earnings records showing
7    2003 earnings from FedEx Office and Print Services (AR 217) and Plaintiff’s
8    failure to identity any other kind of work she did in 2003 that might conceivably
9    describe her work at FedEx, provides substantial evidence to support the ALJ’s
10   implicit finding that Plaintiff worked as a receptionist for FedEx.
11         Regarding 2004, Plaintiff’s earnings are from temporary staffing agencies.
12   Her testimony that her work for temporary staffing agencies was “all the same”
13   and her job title was receptionist (AR 67) coupled with her work history report
14   (AR 239) provides substantial evidence to support the ALJ’s implicit finding that
15   Plaintiff worked as a receptionist for Headway and Koosharem.
16         ISSUE TWO: Sedentary Work.
17             1. Summary of Plaintiff’s Argument.
18         Plaintiff argues that there is an apparent conflict between the VE’s testimony
19   and the Dictionary of Occupation Titles (“DOT”)5 (see JS at 15), which ordinarily
20   would require the ALJ to ask the VE “to reconcile the conflict before relying on
21   the expert to decide if the claimant is disabled.” Gutierrez v. Colvin, 844 F.3d 804,
22   807 (9th Cir. 2016).
23         Per the VE, a hypothetical person limited to standing or walking for “no
24   more than two hours” and who can sit for six hours could work as a receptionist.
25   AR 1281. The VE based that opinion on the DOT’s classification of receptionist
26
           5
27           The DOT is a resource compiled by the Department of Labor that details
     the specific requirements for different occupations.
28
                                                 9
1    work as “sedentary” and his own experience confirming that. AR 1282.
2          According to Plaintiff, the VE’s testimony was self-contradictory, because
3    the DOT leaves open the possibility that a sedentary position would require more
4    than six—i.e., up to eight—hours of sitting in a workday. (JS at 15.) Plaintiff also
5    argues that under Kisor v. Wilkie, 139 S. Ct. 2400 (2019),6 the Court should not
6    defer to Social Security Ruling (“SSR”) 83-10, which states that work qualifies as
7    sedentary if sitting totals “approximately 6 hours of an 8-hour workday.” (JS at
8    15-18.) According to Plaintiff, SSR 83-10 creates a six-hours-of-sitting ceiling for
9    sedentary work that is inconsistent with the DOT and applicable regulations. (See
10   JS at 16.)
11                2. Analysis.
12         Even assuming that SSR 83-10 is not entitled to Auer deference, there is no
13   apparent conflict between the VE’s testimony and the DOT. The DOT defines
14   “sedentary work” as involving “sitting most of the time, but may involve walking
15   or standing for brief periods of time.” DOT, Appendix C, 1991 WL 688702. The
16   DOT then clarifies that jobs still qualify as sedentary if “walking and standing are
17
           6
              SSRs are authoritative statements of the SSA’s interpretation of its own
18   regulations which are owed deference under the standard set forth in Auer v.
19   Robbins, 519 U.S. 452, 461 (1997). See Bray v. Comm’r of SSA, 554 F.3d 1219,
     1225 (9th Cir. 2009). Under Auer, an agency’s interpretation of its own
20   regulations would be upheld unless “plainly erroneous or inconsistent with the
21   regulation.” See Auer, 519 U.S. at 461. Kisor “restate[d]” and “expand[ed] on”
     Auer, holding that an agency’s interpretation of a regulation is entitled to deference
22   under Auer if five criteria are met: (1) the regulation must be genuinely ambiguous
23   after the court has exhausted all the traditional tools of construction; (2) the
     interpretation must be reasonable, falling within the zone of ambiguity the court
24   has identified after employing all its interpretive tools; (3) the character and
25   context of the agency interpretation must entitle it to controlling weight as the
     agency’s authoritative or official position; (4) the agency’s interpretation must in
26   some way implicate its substantive expertise; and (5) the agency’s reading of a
27   rule must reflect fair and considered judgment, that is more than a convenient
     litigating position or a post hoc rationalization. See Kisor, 139 S. Ct. at 2415-18.
28
                                                 10
1    required only occasionally,” i.e., “up to 1/3 of the time” or for about 2.5 hours out
2    of an 8 hour day. Id.
3          The VE considered whether persons limited to sitting for six hours per day
4    could do receptionist work as that work is typically performed; the VE opined that
5    they could. AR 1281. This is consistent with the DOT, which states that even jobs
6    that require two hours of sitting and walking would qualify as sedentary. Thus,
7    even assuming SSR 83-10 is not entitled to Auer deference, the ALJ’s finding that
8    Plaintiff could perform her past work as a receptionist as generally performed was
9    supported by substantial evidence—i.e., the VE’s testimony. See Osenbrock v.
10   Apfel, 240 F.3d 1157, 1163 (9th Cir. 2001) (VE’s testimony amounts to substantial
11   evidence supporting ALJ finding).
12         Furthermore, Plaintiff mischaracterizes SSR 83-10. SSR 83-10 does not
13   imply a de facto cap of six hours of sitting for sedentary work. SSR 83-10
14   provides that, for sedentary work, “periods of standing or walking should generally
15   total no more than about 2 hours of an 8-hour workday, and sitting should
16   generally total approximately 6 hours of an 8-hour workday.” 1983 WL 31251, at
17   *6 (emphasis added). “Generally . . . approximately” six hours a day does not
18   mean a maximum of six hours a day. On the contrary, the only maximum
19   contained in this citation is a cap on the amount of standing and walking, and even
20   that is qualified by the words “generally” and “about.” Thus, SSR 83-10 is
21   consistent with the regulations, which define sedentary work as work that
22   “involves sitting,” while a “certain amount of walking and standing is often
23   necessary.” 20 C.F.R. §§ 404.1567(a), 416.967(a); see Bray v. Comm’r, SSA, 554
24   F.3d 1219, 1224 (9th Cir. 2009) (SSRs “reflect the official interpretation of the
25   [SSA] and are entitled to some deference as long as they are consistent with the
26   Social Security Act and regulations.”) (internal citation omitted).
27
28
                                                  11
1          ISSUE THREE: New Evidence.
2              1. Summary of Plaintiff’s Argument.
3          Plaintiff explains that since she provided ORS data to the Appeals Council,
4    the Bureau of Labor Statistics (“BLS”) has published new ORS data for 2017,
5    2018, and 2019. (JS at 23.) Plaintiff contends that the statistical data demonstrates
6    that working as a receptionist generally requires eight hours of sitting. (Id. at 24.)
7              2. Rules Governing Remand for Consideration of New Evidence.
8          This Court bases its review on the evidence that was presented to the ALJ or
9    accepted by the Appeals Council, which constitutes the “record as a whole.”
10   Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157, 1162 (9th Cir. 2012).
11   Regardless of whether evidence was submitted to the Appeals Council, a district
12   court “may at any time order additional evidence to be taken before the
13   Commissioner of Social Security, but only upon a showing that there is new
14   evidence which is material and that there is good cause for the failure to
15   incorporate such evidence into the record in a prior proceeding.” 42 U.S.C.
16   § 405(g). To demonstrate good cause, a claimant must show that the new evidence
17   was unavailable earlier. Mayes v. Massanari, 276 F.3d 453, 463 (9th Cir. 2001)
18   (quoting Key v. Heckler, 754 F.2d 1545, 1551 (9th Cir. 1985) (“If new information
19   surfaces after the Secretary’s final decision and the claimant could not have
20   obtained that evidence at the time of the administrative proceeding, the good cause
21   requirement is satisfied.”)). Evidence is material only if there is a “reasonable
22   possibility that the new evidence would have changed the outcome” if it had been
23   before the ALJ. Id. at 462.
24             3. Remand is Not Required for Consideration of New ORS Data.
25                   a. Good Cause.
26         Plaintiff’s counsel declares that most of the relevant data was released in
27   December 2017 and 2018. (JS at 31, ¶¶ 2-3.) He attaches to his declaration two
28   exhibits totaling seventy-four pages of data printed from “Occu Collect.” (See
                                                  12
1    Dkt. 23-1, 23-2.) He declares that he has a 51% financial interest in Occu Collect,
2    that the “majority of the data, but not the reports or the format, are available from
3    Department of Labor sites,” and that he “directed the development of the website
4    to make gathering and reporting BLS data easier for Social Security practitioners.”
5    (JS at 31, ¶ 6.)
6           The Appeals Council did not act on Plaintiff’s request for review until
7    January 28, 2019. AR 1231. Plaintiff has failed to demonstrate good cause for her
8    failure to provide this data to the Appeals Council earlier. To the extent Plaintiff
9    argues that she has good cause for not providing data released after January 28,
10   2019, to the Appeals Council (see JS at 24), she has, as explained below, failed to
11   established materiality.
12                      b. Materiality.
13          The challenged decision considers whether Plaintiff could do her PRW as a
14   receptionist as of September 18, 2017. AR 1270. Plaintiff fails to explain why
15   vocational data from 2018 and 2019 is relevant, and thus fails to establish
16   materiality. As for the 2017 data, the Appeals Council already had before it
17   similar (if incomplete) data from 2017, but it affirmed the ALJ’s decision. See AR
18   1243-45. As Plaintiff all but admits, her argument hinged on her contention that
19   the Court should not defer to SSR 83-10. (See JS at 24 [“Statistical data
20   demonstrates that the reading of Social Security Ruling 83-10 as describing
21   sedentary work as having a maximum sitting requirement of six hours in an eight-
22   hour day is wrong.”].) This argument failed, as explained above, making this data
23   even more immaterial.
24          Furthermore, the proposed exhibits are printouts from the Occu Collect
25   website. Plaintiff’s counsel has “a 51% financial interest in the website …. The
26   majority of the data, but not the reports or the format, are available from
27   Department of Labor sites.” (JS at 31, ¶ 6.) Plaintiff has failed to demonstrate
28   that, if the case were remanded, the ALJ would consider these printouts from a
                                                  13
1    financially-interested source sufficiently reliable to refute the VE’s expert opinion.
2                                              V.
3                                      CONCLUSION
4          For the reasons stated above, IT IS ORDERED that judgment shall be
5    entered AFFIRMING the decision of the Commissioner.
6
7    DATED: February 06, 2020
8
                                                     ______________________________
9                                                    KAREN E. SCOTT
10                                                   United States Magistrate Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    14
